DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-7,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paparelli et al. US 2834628 (hereinafter referred to as Paparelli).

Regarding claim 1, Paparelli teaches a self-adjustable lock knob bezel, comprising: 
a body (15), the body including: 
an elastically flexible umbrella (26 – all materials have a degree of elasticity and flexibility) having a cylindrical bore (not labeled, see fig2) extending through the umbrella;
multiple dynamic interface members (each section of 20 which is separated by gap 22) positioned within the cylindrical bore and extending away from an inner perimeter wall (inner wall of 26) defined by the cylindrical bore toward a longitudinal central (center of device – fig.2) axis of the body; 
multiple flexible finger sets (plurality of 16) extending outwardly from the body; and

Paparelli does not explicitly disclose the material of the body however, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the body of the device of Paparelli made of polymeric material in order to increase the durability of the body since it has been that the selection of known material based on its suitability for its intended use is of routine skill in the art. MPEP 2144. 

Regarding claim 4, Paparelli teaches the self-adjustable lock knob bezel of claim 1, wherein each of the flexible finger sets is radially aligned with one of the dynamic interface members. (fig2) 

Regarding claim 5, Paparelli teaches self-adjustable lock knob bezel of claim 1, but does not teach wherein each of the flexible finger sets includes multiple upwardly directed elastically flexible fingers. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to duplicate the flexible fingers in order increase the elastic gripping force of the fingers to the underside of the frame, since it has been held that the duplication of parts is considered of routine skill in the art. MPEP 2144. 

Regarding claim 6, Paparelli teaches the self-adjustable lock knob bezel of claim 1, wherein a diameter defined by opposed ones of the flexible finger sets is less than a diameter of the umbrella. (see fig.2) 

Regarding claim 7, Paparelli teaches the self-adjustable lock knob bezel of claim 1, wherein each of the legs includes an upper leg portion (closer to 16) having an outwardly (21 flares out) sloping surface extending away from the longitudinal central axis of the body (see fig2).


Regarding claim 10, Paparelli teaches the self-adjustable lock knob bezel of claim 1, wherein the multiple dynamic interface members include a first dynamic interface member (fig.3), a second dynamic interface member (fig3), a third dynamic interface member (fig3) each having a football-shape (Applicant only shows a curved shape not an entire “football-shape” – Paparelli teaches a curved shape for each dynamic interface member), and each equidistantly separated from a successive one of the dynamic interface members.(fig3)
Paparelli does not teach a fourth dynamic interface member, It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to duplicate a dynamic interface member in order to have a fourth dynamic interface member in order increase the gripping force of the interface members, since it has been held that the duplication of parts is considered of routine skill in the art. MPEP 2144. 

Regarding claim 11, Paparelli discloses a self-adjustable lock knob bezel assembly, comprising: 
a body (15), the body including: 
an elastically flexible umbrella (26 – all materials have a degree of elasticity and flexibility) having a cylindrical bore (not labeled, see fig2) extending through the umbrella;
multiple dynamic interface members (each section of 20 which is separated by gap 22) positioned within the cylindrical bore and extending away from an inner perimeter wall (inner wall of 26) defined by the cylindrical bore toward a longitudinal central (center of device – fig.2) axis of the body; 
multiple flexible finger sets (plurality of 16) extending outwardly from the body; and
multiple elastically deflecting legs (plurality of 21) positioned below the finger sets.

a lock knob (23,25, 11, 10) positioned within the cylindrical bore and directly contacting (see fig2) each of the dynamic interface members in each of a raised un-locked position and a lowered locked position. (col.2 lines 25-39)

Paparelli does not explicitly disclose the material of the body however, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the body of the device of Paparelli made of polymeric material in order to increase the durability of the body since it has been that the selection of known material based on its suitability for its intended use is of routine skill in the art. MPEP 2144. 

Regarding claim 12, Paparelli teaches the self-adjustable lock knob bezel assembly of claim 11, wherein each of the flexible finger sets directly contacting an inner wall (underside of 13) defined by the aperture to resist release of the body from the aperture.
	Paparelli does not teach that each of the flexible finger sets includes multiple upwardly directed elastically flexible fingers.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to duplicate the flexible fingers in order increase the elastic gripping force of the fingers to the underside of the frame, since it has been held that the duplication of parts is considered of routine skill in the art. MPEP 2144. 

Claims 18, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelmi US 3351974 (hereinafter referred to as Wilhelmi) and further in view of Ducellier & Cie FR 2132992 (hereinafter referred to as Ducellier) .

Regarding claim 18, Althought Wilhelmi does not explicitly teach method steps, Wilhelmi does teach a lock knob with a self-adjustable lock knob bezel assembly therefore it would have been obvious to one of ordinary skill in the art at the time the invention as effectively filed to teach the method for aligning a lock knob (13) using a self-adjustable lock knob bezel assembly (fig1), comprising: 
aligning multiple legs  (plurality of 5,6) of a self-adjustable lock knob bezel with an aperture (12) created in a vehicle door panel (11); 
continuing to insert the lock knob bezel into the aperture until multiple flexible finger sets (plurality of 8,9) extending outwardly from a lock knob bezel body (2,4) elastically deflect and directly contact in inner wall (see contact of 9 in fig.3) defined by the aperture; 
completing insertion of the lock knob bezel by seating an elastically flexible umbrella (1) of the lock knob bezel against a surface of the vehicle door panel; and 
positioning a lock knob (13) within a cylindrical bore of the umbrella with the lock knob directly contacting each of multiple dynamic interface members extending into the cylindrical bore from an inner perimeter wall defined by the cylindrical bore.

Wilhelmi does not teach inserting the lock knob bezel into the aperture to elastically inwardly deflect the legs. Ducellier teaches inserting the lock knob bezel (3,4,5,6,7,8) into the aperture (hole in 10,11) to elastically inwardly deflect the legs (6,8 – see deflection from fig.1 to fig2). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the legs of Wilhelmi elastically inwardly deflect as the bezel was inserted into 

Regarding claim 20, Wilhelmi in view of Ducellier teaches the method for aligning a lock knob using a self-adjustable lock knob bezel assembly of claim 18, wherein the completing insertion of the lock knob bezel step further includes positioning the umbrella with the umbrella is sealingly engaged for 360 degrees (fig3) against the surface of the vehicle door panel and a first elevation point (highest point of 1) of the umbrella is positioned at a higher elevation than a second elevation point (lower point of 1 adjacent 13) of the umbrella with the lock knob maintained in a substantially vertical orientation in each of a raised un-locked (not explicitly labeled, push-pull knob – col 1 lines 15-16, fig.3). and a lowered locked position (not explicitly labeled, push-pull knob – col 1 lines 15-16, fig.3)

Allowable Subject Matter
Claims 2-3,8-9,13-17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Paparelli does not teach that the dynamic interface members are convex shaped facing towards the longitudinal central axis – they are concave shape. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 8, Paparelli does not teach a lower leg portion that is downwardly and inwardly extending toward the longitudinal central axis. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
below a surface of the vehicle door panel. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 17, although modifying a straight edge to be chamfered is of routine skill in the art, the aperture does not slidingly receive and elastically deflect the legs of the body. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.
Regarding claim 19, the legs of Wilhelmi do not contact the end surface of the aperture. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock knobs.
Related but not relied upon art: US 2950614, US 3247691, US 3408836. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334.  The examiner can normally be reached on Monday - Thursday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 29, 2021